Case 2:20-cv-14058-RLR Document 66 Entered on FLSD Docket 09/03/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 2:20-cv-14058-ROSENBERG/MAYNARD


  GUSTAVO CORTEZ-ROMERO, et al.,

          Plaintiffs,

  v.

  MARIN J CORP. and JORGE J. MARIN,

        Defendants.
  ___________________________________/

       GRANT OF SETTLEMENT APPROVAL AND FINAL ORDER OF DISMISSAL

          THIS CAUSE came before the Court upon the parties’ Joint Motion to Approve

  Settlement. DE 65. After careful consideration of the Motion and the Settlement Agreement, as

  required under Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982),

  the Court finds that the Settlement Agreement is a fair and reasonable resolution of a bona fide

  FLSA dispute.

          It is hereby ORDERED AND ADJUDGED that the parties’ Joint Motion to Approve

  Settlement [DE 65] is GRANTED and that this action is DISMISSED WITH PREJUDICE.

  The Court shall retain jurisdiction to enforce the terms of the Settlement Agreement only for a

  period of 30 days.

          DONE AND ORDERED in Chambers at West Palm Beach, Florida, this 2nd day of

  September, 2020.

                                                     _______________________________
                                                     ROBIN L. ROSENBERG
  Copies furnished to: Counsel of Record             UNITED STATES DISTRICT JUDGE
